SMITH, J.
(dissenting). I do not concur in the rule of law announced in this case. In State v. King, 9 S. D. 628, 70 N. W. 1046, this court, I think correctly stated the law, when it said: “That she was an unmarried female of previous chastity, and that there was an act of sexual intercourse under a promise of marriage, are facts which may be found from her evidence alone, if you believe beyond a reasonable doubt that to zt’hich she has testified 011 this subject. But you cannot find that he is the guilty person, unless as stated, there is evidence other than that of the prosecutrix tending to prove that fact.” This instruction given in the King case, and adopted by the trial court in this case, places *59the finding of the jury, as to the two facts specified in the instruction, squarely and wholly upon the truthfulness of the testimony of the prosecutrix herself. For this reason I do not believe that the statement in the opinion that the charge of the court dispenses with proof on the part of the prosecution can be maintained. Nor do I believe that the jury could have been misled when the court in its charge also said: “The law presumes a woman to be of chaste character unless the contrary is shown,” when taken in connection with the further charge given by the trial court, which said: “But if there is a reasonable doubt, as I shall hereafter define it, of her chastity under ail of the evidence he will be entitled to the benefit of that doubt.” This language of the court again requires the question of chastity of the prosecutrix to be determined “under all of the evidence” beyond a' reasonable doubt, and in effect instructs the jury that the guilt or innocence of the accused cannot rest upon any presumption of chastity, but that chastity must be shown by the evidence. The prosecutrix testified to her own previous chastity, and to a first act of intercourse under promise of marriage, which she alleged occurred on the 18th day of June. Either she was seduced on that day, or was not seduced at all. Under,the law, no subsequent act of intercourse could amount to seduction-. It is true that the pregnancy shown at the trial could have resulted from any of the various acts of intercourse at later dates, testified -to by her, but seduction could occur but once, and that must have been at the time of the first act of intercourse. Hence the statement in the opinion that the seduction could have occtirred on July 29th, August 12th, or August 23d cannot be correct. Because of this obvious distinction, much of the reasoning of the opinion as to the improper exclusion of evidence has no application in the case. I am inclined to the view that the extreme refinement of logic and reasoning found in the opinion furnishes convenient avenue of escape through one or the other of the doors designated as “elements of the offense” and -practically wipes the crime of seduction under promise -of marriage from the statute book. The opinion seeks to distinguish this case from- State v. King, supra, by suggesting that there are “explanations and qualifications” which should have been given by the court to- the jury in this case, not necessary in the King case. This suggestion, it must be remembered, applies only to that part of the court’s in*60■structions which relate to the “presumption of chastity.” The only “qualifications or explanations” which could have been made by the trial court on that subject in this case are those to which I have referred above, and in what manner appellant could 'have been prejudiced is not apparent. The whole instruction's in this case were framed squarely upon the law as stated in the King case, and in my judgment, the rule there announced should be adhered to.